DETAILED ACTION
This office action is in response to the communication received on February 14, 2022 concerning application No. 16/611,470 filed on November 06, 2019.
	Claims 1-10, 13, 15-17, 19-22, 26-27, 34, and 40-45 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/14/2022 in regards to the claims objections have been fully considered. The amendments to the claims overcome the claim objections of claims 1, 3, and 27 previously set forth.
Applicant's arguments filed 02/14/2022 in regards to the claims rejections under 35 USC 112a have been fully considered. The amendments to the claims overcome the claim rejections under 35 USC 112a of claims 1-10, 13, 15-17, 19-22, 26-27, 34, and 40-45 previously set forth.
Applicant's arguments filed 02/14/2022 in regards to the claims rejections under 35 USC 112b have been fully considered. The amendments to the claims overcome the claim rejections under 35 SUC 112b of claims 1-10, 13, 15-17, 19-22, 26-27, 34, and 40-45 previously set forth.
Applicant’s arguments filed 02/14/2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 has been amended to recite, “the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle” which was not previously recited in the claim and therefore changes the broadest reasonable interpretation of the claim and new art is being applied to teach the recited limitation. 
Applicant’s arguments filed 02/14/2022 in regards to the Eibl reference on pages 19-20 have been fully considered by they are not persuasive. In response to the applicant’s arguments that the ultrasound transducer needs to be a single-element ultrasound transducer, examiner respectfully disagrees. As the claim is currently written it does not specify what type of transducer is located within the ultrasound sensor just that the system is configured to acquire ultrasound data which Eibl sufficiently teaches. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 13, 16-17, 19-20, 26-27, 40-42 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 20180353157, hereinafter Eibl) in view of Masuda (JP5998197B2, equivalent to WO2013124946 cited in the applicant’s 02/06/2020 IDS) and Kent et al. (“Sonographic evaluation of intravascular volume status: Can internal jugular or femoral vein collapsibility be used in the absence of IVC visualization?”, hereinafter Kent).
Regarding claim 1, Eibl teaches a system (Abstract) comprising: 
a patch-type imaging ultrasound sensor (102 in fig. 1, 1204 in figs. 12A-B and 1304 in figs. 13A-C) configured to attach to a patient ([0141], “a patch-like probe may be adhered to local area of skin on a patient”) ; 
an ultrasound scanning system (the device shown in fig. 6) configured to acquire low-level ultrasound data from the sensor such that at least one of 1-dimensional A-lines, 2-dimensional planes, and 3-dimensional volumes are automatically acquired ([0041] the system automatically detects blood flow by transmitting ultrasonic waves and obtains a blood flow velocity and a cross-sectional surface area of the blood vessel and in order to obtain the cross-sectional surface area the system needs to be obtaining 2-dimensional planes of the blood vessel); and 
a processing system (the electronic circuitry of the device shown in fig. 6) configured to perform a data acquisition sequence in which the low-level ultrasound data is collected and to perform signal and image processing of the low-level ultrasound data to automatically convert the low level ultrasound data into a numerical measurement ([0041] the processor receives the raw ultrasound data and determines a cross-sectional surface area of the blood vessel and blood flow velocity); 
wherein the sensor is communicatively coupled to the ultrasonic scanning system and the processing system (fig. 6 shows that the sensors 616 are connected to the scanning and processing system), the processing system configured to utilize a swarm speckle tracking approach to: 
automatically measure tissue motion of a tissue to determine a presence or absence and respective location of at least one blood vessel ([0120] device 102 is configured to auto focus at a number of different depths and angles to identify a target blood vessel and [0218], “the software may be configured to automatically find the CCA” meaning the system is configured to determine the presence or absence and location of the CCA within the image), 
discriminate between other vessels and identify a presence or absence of a specific blood vessel within a pre-specified anatomic region ([0016], “certain target blood vessels are automatically differentiated from other blood vessels”), 
identify a vessel wall region of the specific blood vessel ([0019], “the blood flow and/or vessel wall may be tracked using an ultrasound sensor” in order for the vessel wall region to be tracked it must first be identified), 
Eibl does not specifically teach the processing system is configured to utilize a swarm speckle tracking approach to: automatically measure tissue motion of a tissue, identify a vessel wall region of the specific blood vessel, automatically select a plurality of tracking markers residing at locations near the vessel wall region, automatically track and analyze a movement of the tracking markers over at least one respiratory and cardiac cycle, wherein the movement is representative of temporal geometric changes, and compute a contractility index based on the temporal geometric changes of the vessel wall region, wherein the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle according to the movement of the tracking markers such that at least one measurement of the specific blood vessel can be computed for each 2-dimensional plane or 3-dimensional volume obtained.
However, 
Masuda in a similar field of endeavor teaches the processing system is configured to utilize a swarm speckle tracking approach to: automatically measure tissue motion ([0007], “the feature points in the image are tracked by pattern matching using optical flow analysis, the movement amount of the feature points can be measured for each beat” the tracking by pattern matching is considered to be consistent with the speckle tracking approach), 
identify a vessel wall region of the specific blood vessel ([0024], “corresponding to the blood vessel wall position in the A mode waveform”),
automatically select a plurality of tracking markers residing at locations near the vessel wall region (fig. 9 shows that the feature points P are located along the blood vessel wall), 
automatically track and analyze the movement of the tracking markers over at least one respiratory and cardiac cycle, wherein the movement is representative of temporal geometric changes  ([0007], “the feature points in the image are tracked by pattern matching using optical flow analysis, the movement amount of the feature points can be measured for each beat, and the change amount of the blood vessel diameter is sequentially determined from the movement amounts of the feature points” and [0010], [0024], [0026] where the change in diameter is seen as the temporal geometric changes), and 
compute an evaluation value based on the temporal geometric changes of the vessel wall region ([0008], [0011] a time series change in blood vessel diameter is generated by using the radial displacement amount of the blood vessel), wherein the value is computed over the at least one respiratory and cardiac cycle according to the movement of the tracking markers such that at least one measurement of the specific blood vessel can be computed for each 2-dimensional plane or 3-dimensional volume obtained ([0024]-[0028] the continuous blood vessel diameter measurements obtained are used to calculate the change rate of the blood vessel diameter using a math function to calculate the FMD (blood flow dependent vasodilation reaction) wherein the diameter change is calculated for each beat which corresponds to a cardiac cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl to compute an evaluation value based on the temporal geometric changes of the vessel wall region, wherein the value is computed over the at least one respiratory and cardiac cycle according to the movement of the tracking markers such that at least one measurement of the specific blood vessel can be computed for each 2-dimensional plane or 3-dimensional volume obtained. The motivation to make this modification is in order to evaluate the vascular endothelial function, as recognized by Masuda ([0028]).
Eibl in view of Masuda does not specifically teach computing a contractility index based on the temporal geometric changes of the vessel wall region, wherein the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle.
However,
Kent in a similar field of endeavor teaches computing a contractility index based on the temporal geometric changes of the vessel wall region, wherein the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle (pg. 45 the “sonographic technique and equipment” subsection discloses calculating a collapsibility index using the difference between Dmax and Dmin and Dmax over a respiratory cycle. Additionally fig. 2 discloses the collapsibility index for the IJ can be calculated using the same process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda to compute a contractility index based on the temporal geometric changes of the vessel wall region, wherein the contractility index is computed by computing a ratio between: (i) a difference between a maximum geometry and a minimum geometry of the vessel wall region, and (ii) the maximum geometry, over the at least one respiratory and cardiac cycle. The motivation to make this modification is to provide a more reliable method for determining intravascular volume status and clinical response to clinical interventions, as recognized by Kent (pg. 45, col. 1, first paragraph).
Regarding claim 2, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the at least one measurement of the specific blood vessel comprises a circumference, and a cross-sectional area of the specific blood vessel ([0041] teaches the system determines the cross-sectional surface area of the blood vessel) and further comprises at least one of a diameter, major axis, or minor axis of the specific blood vessel ([0161] teaches that dimensional measurements are determined and that the diameter of vessels within the region is determined and used to assist in identifying the CCA).
Regarding claim 3, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to automatically remove motion artifacts and unwanted pulsations from the tissue motion ([0174], [0279] the signals are filtered to remove unwanted frequencies which represent different tissue motion).
Regarding claim 5, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to determine a position, orientation, and geometry parameter of a shape approximately oval or circular approximating the specific blood vessel ([0161] the position, orientation, and diameter (geometry) of the common carotid artery can be determined). Masuda further teaches the processor is configured to determine these aspects by utilizing a cost function based on an image intensity and a tissue motion map obtained from computing a point spread distribution of the tracking markers ([0020]-[0024], the system continuously generates new images of the blood vessel and for each new image the position, orientation, geometry, and shape of the blood vessel is determined compared to its previous location using a pattern matching process which is seen as the same as a cost function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Eibl in view of Masuda and Kent to determine the position, orientation and geometry parameter of the blood vessel by utilizing a cost function based on an image intensity and a tissue motion map obtained from computing a point spread distribution of the tracking markers. The motivation to make this modification is in order to continuously update information about the blood vessel, as recognized by Masuda ([0024]).
Regarding claim 6, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to output at least one measurement to an output display communicatively coupled to the processing system ([0178], fig. 6 shows that the user interface 602 (display) is coupled to the processor 604) to provide an instantaneous indication or trend reflecting temporal changes in vessel geometry based at least in part on at least one measurement obtained from the specific blood vessel ([0147] the display may display different types of views, analytics, annotation, raw data, and characteristics in relation to the carotid artery or another vessel of interest).
Regarding claim 7, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the specific blood vessel comprises at least one of an internal jugular vein (IJ), a common carotid artery (CCA), an internal carotid artery (ICA), and an external carotid artery (ECA) ([0115], “the carotid artery is the vessel of interest”).
Regarding claim 8, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the specific blood vessel comprises a femoral vein or a femoral artery ([0223], “the element to be measured is the fluid flow within a blood vessel…the femoral artery”).
Regarding claim 13, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to initially capture a reference cine loop and to compare to subsequent cine loops and to determine changes in an image generated by the sensor due to a change in vessel geometry ([0033], [0107], [0109], [0139], the system is configured to capture images before, during, and after a fluid challenge activity and compare measurements from each of the images that relate to the velocity of blood flow within a vessel which correlates to the cross-sectional surface area of the blood vessel and diameter which represent the vessels geometry. Additionally, fig. 4 and [0165] show the images created by using the probe 402. Probe 402 is seen as being a component of device 102 as referenced in [0132] that device 102 includes a probe and [0141]).
Regarding claim 16, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to steer a single ultrasound beam such that it intersects a targeted point in the tissue, to hold the targeted point ([0109] the transducer is used to determine the characteristics of blood flow over a period of time in a specific vessel), and to acquire ultrasound data along a single beam over time in order to obtain M-mode data showing geometry changes over time, or to compute the correlation between successive beams in order to measure blood flow speed over time, wherein once the blood flow speed and a vessel cross-sectional area are known, a volume flow through the vessel can be computed ([0041] teaches the processor is configured to determine the amount of blood flow through the vessel across a period of time by determining a cross-sectional area of the blood vessel and the velocity of blood flow).
Regarding claim 17, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to steer a 2-dimensional ultrasound scan plane such that it coincides with a target plane in the tissue, holding the targeted plane, and acquire ultrasound data from the target plane over time ([0109] the transducer is used to determine the characteristics of blood flow over a period of time in a specific vessel therefore the 2-dimensional plane transmitted by the transducer is locked on a location to acquire data of a specific vessel over time).
Regarding claim 19, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Masuda further teaches the processing system is configured to continuously measure at least one of a respiration rate, a heart rat, or a heart rate variability by monitoring changes in vessel geometry over time for the specific blood vessel ([0034] the heart rate can be determined based on the measurement of the long axis blood vessel diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Eibl in view of Masuda and Kent to continuously measure at least one of a respiration rate, a heart rat, or a heart rate variability by monitoring changes in vessel geometry over time for the specific blood vessel. The motivation to make this modification is in order to determine the heart rate of the patient, as recognized by Masuda ([0034]).
Regarding claim 20, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system is configured to noninvasively measure a variation in at least one diameter, major axis, minor axis, area, or circumference of the specific blood vessel instantaneously and over time ([0041], the cross-sectional surface area of the blood vessel is measured at its current position and over time in order to establish the blood flow through the vessel across a period of time and [0102], the transducer can be incorporated into a system for automatic flow monitoring and functional assessment” meaning that the data is generated automatically or instantaneously).
Regarding claim 26, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the sensor comprises a flat or concave surface that enables the sensor to lay flush to a skin surface (fig. 12A shows that the sensor 1204 comprises a concave surface and lays flush against the skin of the patient).
Regarding claim 27, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the sensor comprises a self-adhering structure to facilitate fixation and positioning of the sensor on one of a neck and a thigh of the patient ([0111], fig. 1 shows the device 102 is adhered onto the neck of the patient and [0107], “immobilizing (via an adhesive patch with an acoustic coupler on the neck)”), wherein the self-adhering structure includes a disposable adhesive pad ([0181] and fig. 7 indicate that the component connecting the device to the patient is disposable) and wherein a gel pocket is provided to facilitate acoustic coupling between the sensor and the patient ([0185], [0187], [0294] and 4302 in fig. 43)
Regarding claim 40, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the ultrasound scanning system is configured to acquire Doppler or speckle decorrelation flow data to compute blood flow velocity data ([0223], “Doppler shift in a frequency modulated signal generated by the transducer 1602 may provide an accurate representation of the velocity of an element” where the element is fluid flow within a blood vessel).
Regarding claim 41, Eibl in view of Masuda and Kent teaches the system of claim 40, as set forth above. Eibl further teaches the processing system is configured to combine the blood flow velocity data and geometric data obtained from the ultrasound scanning system to compute a volume of blood flowing through the at least one blood vessel ([0041] teaches the cross-sectional surface area of the blood vessel and the velocity data are used to determine the amount of blood flowing through a vessel over a period of time).
Regarding claim 42, Eibl in view of Masuda and Kent teaches the system of claim 41, as set forth above. Eibl further teaches the processing system is configured to compute variations in blood volume flow as a function of time due to respiration and heart rate ([0136]-[0137], “measure the velocities of fluids traveling through the entire scanned portion of the blood vessel over a period of time and [0141] “a velocity-time trace may be obtained” wherein a cardiac cycle is seen as a unit time).
Regarding claim 44, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl further teaches the processing system utilizes a phase shift of vessel wall motion due to cardiac and/or respiratory artifacts to discriminate veins from arteries ([0119], the vessel walls may be tracked using the ultrasound sensor while undergoing Doppler shift and the measured Doppler shift can be used to determine the movement of blood through an artery or vein which would determine whether the vessel is an artery or vein).
Regarding claim 45, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Masuda further teaches the processing system is configured to compute a power spectral density of a frequency spectrum of tracking marker paths resulting from the tissue motion to identify regions of periodic tissue pulsation originating from vessels ([0025] when the displacement of the markers (feature point regions R) is determined is calculated it is determined that the change in blood vessel diameter at certain points in time is because of pulsation and figs 9 and 10 show the amount of change in blood vessel diameter due to pulsation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Kent to have the processing system be configured to compute the power spectral density of the frequency spectrum of the tracking marker paths resulting from the tissue motion to identify regions of periodic tissue pulsation originating from vessels. The motivation to make this modification is in order to track the amount of change in blood vessel diameter, as recognized by Masuda ([0025]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Kent as applied to claim 1 above, and further in view of Garijo et al. (“Correlation between Transhepatic and Subcostal Inferior Vena Cava Views to Assess Inferior Vena Cava Variation: a Pilot Study”, hereinafter Garijo).
Regarding claim 4, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl in view of Masuda and Kent do not specifically teach the processing system is configured to calculate at least one ratio between any two of: maximum, mean, median, mode, and a minimum measurement, wherein the measurements are measurements of a cross-section of the specific blood vessel and the measurements of the cross-section of the specific blood vessel vary as a function of respiration or heartbeat.
However,
Garijo in a similar field of endeavor teaches the processing system is configured to calculate at least one ratio between any two of: maximum, mean, median, mode, and a minimum measurement, wherein the measurements are measurements of a cross-section of the specific blood vessel and the measurements of the cross-section of the specific blood vessel vary as a function of respiration or heartbeat (pg. 975 col. 1, para. 1 discloses calculating a Dmax/Dmin ratio for the IVC diameter wherein the max and min diameters were determined over an entire respiratory cycle meaning the diameter varies as a function of respiration. Fig. 1 shows the IVC diameter is being determined using the cross-section of the IVC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Kent to have the processing system be configured to calculate at least one ratio between any two of: maximum, mean, median, mode, and a minimum measurement, wherein the measurements are measurements of a cross-section of the specific blood vessel and the measurements of the cross-section of the specific blood vessel vary as a function of respiration or heartbeat. The motivation to apply the known technique of calculating a ratio between the max and min diameters of the blood vessel of Garijo to the system of Eibl in view of Masuda and Kent would be to allow for the predictable results of further assisting in determining the fluid responsiveness of the blood vessel. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Kent as applied to claim 1 above, and further in view of Barnard et al. (US 20130303915, hereinafter Barnard).
Regarding claim 9, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl in view of Masuda and Kent do not specifically teach the processing system is configured to detect a single measurement across a plurality of respiratory or cardiac cycles, wherein the single measurement is one of: a mean diameter, a median diameter, a mode diameter, a maximum diameter, and a minimum diameter of the specific blood vessel across a plurality of respiratory or cardiac cycles.
However,
Barnard in a similar field of endeavor teaches the processing system (processing system 460 in fig. 9A) is configured to detect a single measurement across a plurality of respiratory or cardiac cycles, wherein the single measurement is one of: a mean diameter, a median diameter, a mode diameter, a maximum diameter, and a minimum diameter of the specific blood vessel across a plurality of respiratory or cardiac cycles ([0026], “detects a maximum diameter and a minimum diameter of the inferior vena cava across multiple respiratory cycles” meaning the system is detecting the diameter of the inferior vena cava across multiple respiratory cycles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Eibl in view of Masuda and Kent to have the processing system be configured to detect a single measurement across a plurality of respiratory or cardiac cycles, wherein the single measurement is one of:, a mean diameter, a median diameter, a mode diameter, a maximum diameter, and a minimum diameter of the specific blood vessel across a plurality of respiratory or cardiac cycles. The motivation to apply the known technique of having the processing system be configured to detect a single measurement across a plurality of respiratory or cardiac cycles, wherein the single measurement is one of:, a mean diameter, a median diameter, a mode diameter, a maximum diameter, and a minimum diameter of the specific blood vessel across a plurality of respiratory or cardiac cycles of Barnard to the system of Eibl in view of Masuda and Kent would be to allow for the predictable results of determining the contractility index using the absolute max and min diameters of the blood vessel.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Kent as applied to claim 1 above, and further in view of Wang et al. (US 20210106305, hereinafter Wang) and Shmarak et al. (US 9572519, hereinafter Shmarak).
Regarding claim 10, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Masuda further teaches the processing system is configured to compute the associated correlation data over time or a specified time segment in order to identify regions within the image that exhibit temporal instability due to tissue motion ([0029]-[0033]).
 Eibl in view of Masuda and Kent do not specifically teach the processing system is configured to detect the specific blood vessel by tracking motion of a plurality of regions dispersed across an image generated by the sensor with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated, wherein a frequency domain transformation is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion, and wherein the processing system is configured to compute (i) spatial statistical metrics for motion paths for each point in the motion vector field, 
However, 
Wang teaches the processing system is configured to detect the specific blood vessel by tracking motion of a plurality of regions dispersed across an image generated by the sensor (Abstract discloses the apparatus generates an image) with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated ([0007], [0032] the processor is able to detect motion within an image to generate a vector field representing the blood flow in the region of interest, and wherein the processing system is configured to compute (i) spatial statistical metrics for motion paths for each point in the motion vector field ([0011] spatiotemporal data is extracted for points in which the user selects therefore if the user selects every point spatial statistical metrics will be determined for each point in the vector field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Kent to have the processing system is configured to detect the specific blood vessel by tracking motion of a plurality of regions dispersed across an image generated by the sensor with sufficient granularity to allow a resulting motion vector field to determine the region from which the motion originated and wherein the processing system is configured to compute (i) spatial statistical metrics for motion paths for each point in the motion vector field. The motivation to make this modification is in order to extract information about the movement within the image, as recognized by Wang (Abstract).
Eibl in view of Masuda, Kent and Wang do not specifically teach a frequency domain transformation is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion.
However, 
Shmarak teaches a frequency domain transformation is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion (fig. 3 and col. 11, lines 11-64, “periodic motion frequencies are detected and identified in a time-tagged MPS data set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda, Kent and Wang to have a frequency domain transformation is applied to a motion path comprising each point in the motion vector field versus time or over a specified time segment in order to identify regions within the image that exhibit periodic tissue motion. The motivation to make this modification is in order to identify regions of periodic tissue motion, as recognized by Shmarak (col. 11, lines 11-64).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Kent as applied to claim 1 above, and further in view of Fenster et al. (“Three-dimensional ultrasound scanning”, hereinafter Fenster) and Kalashyan et al. (“Single sweep three-dimensional carotid ultrasound: Reproducibility in plaque and artery volume measurements”, hereinafter Kalashyan).
Regarding claim 15, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl in view of Masuda and Kent do not specifically teach the ultrasound scanning system is configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set from which vessel wall regions of the at least one blood vessel are detected so as to determine a size and a volume of a first vessel of the at least one blood vessel and a second vessel of the at least one blood vessel in real time.
However, 
Fenster in a similar field of endeavor teaches the ultrasound scanning system is configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set (pg. 504, subsection 3.1 discloses it is well known to acquire a series of sequential two-dimensional ultrasound images and use them to reconstruct three-dimensional ultrasound images in real time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Kent to have the ultrasound scanning system is configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set. The motivation to apply the known technique of  having the ultrasound scanning system be configured to transmit a plurality of 2-dimensional ultrasound planes to form a 3- dimensional data set of Fenster to the system of Eibl in view of Masuda and Kent would be to improve upon the system of Eibl in view of Masuda and Kent by obtaining 3-dimensional images of the blood vessel of interest.
Eibl in view of Masuda, Kent and Fenster do not specifically teach using 3-dimensional data from which walls of the at least one vessel is detected so as to determine a size and a volume of the first vessel and the second vessel in real time.
However,
Kalashyan in a similar field of endeavor teaches obtaining 3-dimensional data (pg. 398, subsection 2.3 discloses 3D data is acquired) from which walls of the at least one vessel is detected so as to determine a size and a volume of the first vessel and the second vessel in real time (pg. 398, subsection 2.4 discloses aligning templates to the common carotid artery walls wherein the templates and the overall distance of the artery are then used to determine the artery volume. An example is shown in fig. 4. Additionally subsection 2.4 discloses that the volume of the arterial plaque was also determined meaning the system is configured to determine the size and volume for two independent structures and is also therefore configured to determine the size and volume for two independent blood vessels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda, Kent and Fenster to have the ultrasound scanning system is configured to obtaining 3-dimensional data from which walls of the at least one vessel is detected so as to determine a size and a volume of the first vessel and the second vessel in real time. The motivation to apply the known technique of having the ultrasound scanning system be configured to obtain 3-dimensional data from which walls of the at least one vessel is detected so as to determine a size and a volume of the first vessel and the second vessel in real time of Kalashyan to the system of Eibl in view of Masuda, Kent and Fenster would be to allow for the predictable results of determining the volume of the blood vessel from which it can be determined whether the vessel has collapsed.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Kent as applied to claim 1 above, and further in view of Miller (‘Predicting and Measuring fluid responsiveness with echocardiography, as cited in the applicant’s 02/06/2020 IDS).
Regarding claim 21, Eibl in view of Masuda and Kent teaches the system of claim 1, as set forth above. Eibl in view of Masuda and Kent do not specifically teach the specific blood vessel is a plurality of blood vessels including a first vessel and a second vessel, and wherein the processing system is configured to assess a roundness of the first vessel and the second vessel by comparing a plurality of diameters, major axes, minor axes, or other geometric measurements to respiration or heart rate to differentiate a collapse of the first vessel and the second vessel from a reduced diameter, major axis, or minor axis of the first vessel and the second vessel.
However,
Miller in a similar field of endeavor teaches teach the specific blood vessel is a plurality of blood vessels including a first vessel and a second vessel the superior and inferior vena cavae on pgs. 16-17), and wherein the processing system is configured to assess a roundness of the first vessel and the second vessel by comparing a plurality of diameters, major axes, minor axes, or other geometric measurements to respiration or heart rate to differentiate a collapse of the first vessel and the second vessel from a reduced diameter, major axis, or minor axis of the first vessel and the second vessel (pages 16 and 17 describe determining the roundness of the superior and inferior vena cavae by comparing a plurality of diameter values to the respiration rate. When it is determined that there is no variation in diameter of the vessel during respiration it suggests that there is no fluid responsiveness and the vessel has likely collapsed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Kent to have the processing system be configured to assess a roundness of the first vessel and the second vessel by comparing a plurality of diameters, major axes, minor axes, or other geometric measurements to respiration or heart rate to differentiate a collapse of the first vessel and the second vessel from a reduced diameter, major axis, or minor axis of the first vessel and the second vessel. The motivation to make this modification is to determine whether there is a fluid response within the vessel which correlates to whether the vessel has collapsed, as recognized by Miller (pages 16-17).
Regarding claim 22, Eibl in view of Masuda, Kent and Miller teaches the system of claim 21, as set forth above. Miller further teaches the processing system is configured to compute a collapsibility of the specific blood vessel by at least one of: (i) using an integral or derivative of a ratio between a maximum to minimum diameter, major axis, or minor axis versus respiration or heart rate, or (ii) determining an origin of a vessel pulsation and calculating an integral or derivative or the ratio between a maximum to minimum radius from the origin versus respiration or heart rate (pages 16 and 17 describe determine a vessel diameter variability (seen as the ratio) using the max diameter, min diameter, and mean diameter which is used to determine the collapsibility of the vessel and whether there is currently a fluid response within the vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda, Kent and Miller to have the processing system be configured to compute a collapsibility of the specific blood vessel. The motivation to make this modification is to determine whether there is a fluid response within the vessel which correlates to whether the vessel has collapses, as recognized by Miller (pages 16-17).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Kent as applied to claim 1 above, and further in view Mizukami et al. (US 20160345930, hereinafter Mizukami).
Regarding claim 43, Eibl in view of Masuda and Kent teaches the system of claim 40, as set forth above. Eibl in view of Masuda and Kent do not specifically teach the processing system is configured to compare geometric measurements between at least two vessels and to calculate a ratio.
However,
Mizukami in a similar field of endeavor teaches the processing system is configured to compare geometric measurements between at least two vessels and to calculate a ratio (fig. 7 shows that the diameter of two blood vessels are compared in a table side by side and by comparing the diameters side by side it is understood that the system is determining a ratio between the two vessels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Kent to have the processing system be configured to compare geometric measurements between at least two vessels and to calculate a ratio. The motivation to make this modification is in order to compare the geometry of the two vessels, as recognized by Mizukami ([0114]).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Masuda and Kent as applied to claim 1 above, and further in view of Webb (US 6,019,726).
Regarding claim 43, Eibl in view of Masuda and Kent teaches the system of claim 40, as set forth above. Eibl in view of Masuda and Kent do not specifically teach at least a portion of the sensor is rotatable, the system further comprising a drive system to drivingly rotate the sensor about a rotational axis.
However, 
Webb in a similar field of endeavor teaches at least a portion of the sensor is rotatable, the system further comprising a drive system to drivingly rotate the sensor about a rotational axis (col. 4, lines 1-17, “drive cable 16 also rotates within sheath 15 thereby causing transducer 17 to rotate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Eibl in view of Masuda and Kent to have at least a portion of the sensor is rotatable, the system further comprising a drive system to drivingly rotate the sensor about a rotational axis. The motivation to make this modification is in order to have the transducer element be rotatable, as recognized by Webb (col. 4, lines 1-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793          

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791